Title: To Thomas Jefferson from Eli Alexander, April 1795
From: Alexander, Eli
To: Jefferson, Thomas



Sir
April — 95.

The scantling for the harow I would wish to be 4 inches wide and 3 inches thick about 31 feet in shuch lengths as will cut six pieses five feet long 25 teeth a 11 inches long the size of the pattren if the irons is done. For the small plough I would be oblige to you if you would send Davy over in order to assist me to make the plough amediatlly. I am Sir your Humble Svt.

Eli Alexander

